Title: To Benjamin Franklin from Jonathan Williams, Jr., 27(?) February 1782
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dr & hond sir
Nantes Feb. 27(?). 1782
The inclosed Letter was given me open by Capt Jno Foster Williams who is lately arrived here from Prison. As you may have the Receipt mentioned or an authentic Copy of it I think it my duty to forward this Letter and I hope in consequence 53 of our poor Countrymen will be liberated.
I am as ever Yours most dutifully & affecty
J Williams J
 
Notation: Williams Feby. 2. 1782.
